103 F.3d 129
78 A.F.T.R.2d (RIA) 96-7609, 97-1 USTC  P 50,194
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eddie HEATH, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 95-2258.
United States Court of Appeals, Sixth Circuit.
Dec. 6, 1996.

Before:  MARTIN, Chief Judge;  ENGEL and COLE, Circuit Judges.

ORDER

1
Eddie Heath, a tax protestor proceeding pro se, appeals a tax court's decision upholding a deficiency determination by the Commissioner of Internal Revenue Service.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The Commissioner determined the following deficiencies and additions to Heath's federal income taxes:


3
                              Additions to Tax
    Year        Deficiency    § 6651(a)(1)  § 6653(a)(1)(A)  § 6653(a)(1)(B)
-------------  -------------  ------------  ---------------  ---------------
    1986          $2,059          $515           $103               *
    1987           1,961           490             98               *


4
---------------



* This amount is 50 percent of the interest due on the deficiency.
Our review of the record in this case does not convince us that we can appropriately hold that the findings of fact of the tax court can be set aside as clearly erroneous.  The decision of the tax court is, therefore, affirmed for the reasons set forth in the tax court's memorandum opinion filed June 9, 1995.  Rule 9(b)(3), Rules of the Sixth Circuit.